DETAILED ACTION 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-8 and 17-27 have been examined in this application.  Claims 9-16 have been cancelled. This communication is the first action on the merits.  


Information Disclosure Statement
The information disclosure statements (IDS) submitted on April 13, 2020 and February 22, 2022 have been reviewed and considered by the Examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA , the applicant, regards as the invention.
Claim 2 recites the limitation “generating the recommendation list associated with the user identification under the condition that the access request is the first access request sent by the client.” (emphasis added).  However, the claims do not actively recite that the access request is the first access request sent by the client.  Accordingly, this limitation is merely conditional and not necessarily performed.  Conditional language renders the claim indefinite because the metes and bounds of the limitations are unclear.  
Claim 3 depends from claim 2 and thus inherits the deficiencies of claim 2.

Claim 3 recites the limitation “updating the recommendation list under the condition that the time interval exceeds a preset interval threshold.” (emphasis added).  However, the claims do not actively recite that the time interval exceeds a preset interval threshold.  Accordingly, this limitation is merely conditional and not necessarily performed.  Conditional language renders the claim indefinite because the metes and bounds of the limitations are unclear.  

Claim 6 recites the limitation “replacing one material of two similar materials with a next commodity material in the recommendation sub-list corresponding to the one material under the condition that the two materials are similar, to ensure that the extracted commodity materials are not similar.” (emphasis added).  However, the claims do not actively recite that the two materials are similar.  Accordingly, this limitation is merely conditional and not necessarily performed.  Conditional language renders the claim indefinite because the metes and bounds of the limitations are unclear.  

Claim 8 recites the limitation “clearing the number of times of historical accesses under the condition that the updated number of times of historical accesses is not less than a preset times threshold, and delivering the cleared number of times of historical accesses to the client.” (emphasis added).  However, the claims do not actively recite that the updated number of times of historical accesses is not less than a preset times threshold.  Accordingly, this limitation is merely conditional and not necessarily performed.  Conditional language renders the claim indefinite because the metes and bounds of the limitations are unclear.  

Claim 18 recites “A control system for displaying material, comprising: a control device for displaying material according to claim 17; a client configured to send an access request to the control device, wherein the access request comprises a user identification, and configured to receive commodity material delivered by the control device, to display the commodity material in a page window.” (emphasis added).  As recited, claim 18 appears to be an independent claim.  However, an independent claim is a standalone claim that contains all the limitations necessary to define an invention and consequently, should not refer to another claim – claim 18 refers to claim 17.   Thus, one of ordinary skill in the art would find the metes and bounds of these claims to be unclear.  For examination purposes, the Examiner has interpreted this claim as merely a control device for displaying material and a client configured to send a request.
Claim 19 depends from claim 18 and thus inherits the deficiencies of claim 19.

Similarly claim 19, which depends on claim 18, recites “wherein the client is also configured to receive information of the number of times of historical accesses delivered by the control device as the current number of times of historical accesses.” (emphasis added).  However, there is insufficient antecedent basis for the limitations “the number of times of historical accesses,” “the control device” and “the current number of times of historical accesses” in the claims.  Additionally, it is unclear whether this claim was intended to mean a) receive information regarding the number of times of historical accesses, this information being delivered by the control device, this information delivered/interpreted as the current number of times of historical accesses or b) receive information of the number of times that the historical accesses were delivered by the control device as the current number of times of historical accesses or some other interpretation.  Thus, one of ordinary skill in the art cannot determine how to avoid infringement of these claims because the metes and bounds of these claims are unclear.  For examination purposes, the Examiner has interpreted this claim as merely wherein the client is also configured to receive information.





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 and 17-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

Step 1.  When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
Step 2A – Prong One.  If the claims fall within one of the statutory categories, it must then be determined whether the claims recite an abstract idea, law of nature, or natural phenomenon.
Step 2A – Prong Two.  If the claims recite an abstract idea, law of nature, or natural phenomenon, it must then be determined whether the claims recite additional elements that integrate the judicial exception into a practical application. If the claims do not recite additional elements that integrate the judicial exception into a practical application, then the claims are directed to a judicial exception.
Step 2B.  If the claims are directed to a judicial exception, it must be evaluated whether the claims recite additional elements that amount to an inventive concept (i.e. “significantly more”) than the recited judicial exception.
In the instant case, claims 1-8 are directed to a process; claims 17-19 and 21-27 are directed to a machine; and claim 20 is directed to a manufacture. 
A claim “recites” an abstract idea if there are identifiable limitations that fall within at least one of the groupings of abstract ideas enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).  In the instant case, claim 1, and similarly claims 17, 18, and 20, recites the steps of: extracting a user identification of a client from an access request sent by the client; extracting a commodity material corresponding to the number of times of historical accesses associated with the user identification from a recommendation list associated with the user identification, wherein the commodity materials in the recommendation list are sorted according to the user's preference; and delivering the extracted commodity material to the client for displaying in a page -- these claim limitations set forth certain methods of organizing human activity, particularly commercial interactions including agreements in the form of contracts and advertising, marketing, and sales activities/behaviors.  
Additionally, these steps set forth mental processes, particularly concepts performed in the human mind, including, inter alia, the observation and evaluation of information.
Further, the limitations of the claims are not indicative of integration into a practical application. Taking the claim elements separately, the additional elements of performing the steps via a page window, a memory, and a processor coupled to the memory -- merely implements the abstract idea on a computer environment. Considered in combination, the steps of Applicant’s method add nothing that is not already present when the steps are considered separately.  
The remaining claim limitations recited in dependent claims merely narrow the abstract idea and do not recite further additional elements. Thus, claims 1-8 and 17-27 are directed to an abstract idea. 
Regarding the independent claims, the technical elements of performing the steps via a page window, a memory, and a processor coupled to the memory -- merely implement the abstract idea on a computer environment. Additionally, the dependent claims do not recite further technical elements. 
When considering the elements and combinations of elements, the claim(s) as a whole, do not amount to significantly more than the abstract idea itself.  This is because the claims do not amount to an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer itself; the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment; the claims merely amounts to the application or instructions to apply the abstract idea on a computer; or the claims amounts to nothing more than requiring a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry.
The analysis above applies to all statutory categories of invention.  Accordingly, claims 1-8 and 17-27 are rejected as ineligible for patenting under 35 USC 101 based upon the same rationale.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-8 and 17-27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kojima (WO2017085882A1).

As per claim 1, Kojima teaches A control method for displaying material, comprising:
extracting a user identification of a client from an access request sent by the client; (Kojima: (Here, the user can register as a member in the shopping site management system 3 when using the EC site. At the time of member registration, the user registers necessary information such as a user ID (user identification information), a password, a name, an e-mail address, merchandise destination information (address information), and a credit card number. The user logs in to the EC site with the registered user ID and password, thereby saving the trouble of inputting necessary information again when purchasing a product on the EC site.); (FIG. 10 is a flowchart of recommended candidate product selection processing. The process illustrated in FIG. 10 is executed as a batch process, for example. In FIG. 10, the product presentation control server 3b resets the processing target user identifier n to 0 in step S101. In subsequent step S102, the product presentation control server 3b selects recommended candidate products for the nth user based on the history information.))
extracting a commodity material corresponding to the number of times of historical accesses associated with the user identification from a recommendation list associated with the user identification, wherein the commodity materials in the recommendation list are sorted according to the user's preference; and (Kojima: (FIG. 10 is a flowchart of recommended candidate product selection processing. The process illustrated in FIG. 10 is executed as a batch process, for example. In FIG. 10, the product presentation control server 3b resets the processing target user identifier n to 0 in step S101. In subsequent step S102, the product presentation control server 3b selects recommended candidate products for the nth user based on the history information. As described above, in this example, as the recommended candidate product for the user, product selection based on, for example, the number of times of browsing and the newness of the browsing date is performed based on information on the product browsing history of the user. As described above, the number of recommended candidate products for each user is at least the number of recommended product presentation frames in the presentation area Ar in this example. In step S103, the product presentation control server 3b performs a process of updating the recommended candidate product DB 3e. That is, the product ID of the product selected in step S102 is stored in the recommended candidate product DB 3e in association with the user ID of the nth user. In subsequent step S104, the product presentation control server 3b determines whether or not the processing target user identifier n has reached the upper limit value N. If the upper limit value N has not been reached, the product presentation control server 3b increments the value of the processing target user identifier n in step S105. (N ← n + 1) and return to the previous step S102. Thereby, selection of the recommended candidate product for each user is realized.))
delivering the extracted commodity material to the client for displaying in a page window. (Kojima: Fig. 10; (As described above, the number of recommended candidate products for each user is at least the number of recommended product presentation frames in the presentation area Ar in this example.); Fig. 2; (The web page wp of this example is provided with a recommended product presentation area (hereinafter referred to as “presentation area Ar”) as indicated by “Ar” in the drawing. In the presentation area Ar, information on a product recommended for a user who accesses the web page wp (a user who browses the web page wp) is presented. In the figure, only product images are presented as recommended product information, but actually product name information, product price information, and the like are also presented.))

As per claim 2, Kojima teaches further comprising, after extracting the user identification: 
judging whether the access request is a first access request sent by the client according to the user identification; (Kojima: (Here, the user can register as a member in the shopping site management system 3 when using the EC site. At the time of member registration, the user registers necessary information such as a user ID (user identification information), a password, a name, an e-mail address, merchandise destination information (address information), and a credit card number. The user logs in to the EC site with the registered user ID and password, thereby saving the trouble of inputting necessary information again when purchasing a product on the EC site.); (FIG. 10 is a flowchart of recommended candidate product selection processing. The process illustrated in FIG. 10 is executed as a batch process, for example. In FIG. 10, the product presentation control server 3b resets the processing target user identifier n to 0 in step S101. In subsequent step S102, the product presentation control server 3b selects recommended candidate products for the nth user based on the history information.))
generating the recommendation list associated with the user identification under the condition that the access request is the first access request sent by the client. (Kojima: (Here, the user can register as a member in the shopping site management system 3 when using the EC site. At the time of member registration, the user registers necessary information such as a user ID (user identification information), a password, a name, an e-mail address, merchandise destination information (address information), and a credit card number. The user logs in to the EC site with the registered user ID and password, thereby saving the trouble of inputting necessary information again when purchasing a product on the EC site.); (FIG. 10 is a flowchart of recommended candidate product selection processing. The process illustrated in FIG. 10 is executed as a batch process, for example. In FIG. 10, the product presentation control server 3b resets the processing target user identifier n to 0 in step S101. In subsequent step S102, the product presentation control server 3b selects recommended candidate products for the nth user based on the history information. In subsequent step S102, the product presentation control server 3b selects recommended candidate products for the nth user based on the history information. As described above, in this example, as the recommended candidate product for the user, product selection based on, for example, the number of times of browsing and the newness of the browsing date is performed based on information on the product browsing history of the user.))
Examiner Note: The Examiner notes that the recited “generating the recommendation list associated with the user identification under the condition that the access request is the first access request sent by the client [emphasis added]” step does not move to distinguish the claimed invention from the cited art.  Specifically, this “under the condition that” limitation represents a conditional limitation not necessarily performed.  Accordingly, once the positively recited limitations are satisfied, the claim as a whole is satisfied — regardless of whether or not other limitations are conditionally invocable under certain other hypothetical scenarios. [See: In re Johnston, 77 USPQ2d 1788 (CA FC 2006); Intel Corp. v. Int'l Trade Comm'n, 20 USPQ2d 1161 (Fed. Cir. 1991); MPEP §2106 II C].

As per claim 3, Kojima teaches further comprising: 
judging whether a time interval between the access request and a previous access request exceeds a preset interval threshold; updating the recommendation list under the condition that the time interval exceeds a preset interval threshold; clearing the number of times of the historical accesses. (Kojima: (In the information processing apparatus according to the present invention described above, it is possible to include a first setting cancellation unit that cancels the setting of the excluded product as time elapses.); (The setting cancellation processing unit F5 cancels the setting of the excluded product based on a predetermined condition. Specifically, the setting cancellation processing unit F5 cancels the setting of the excluded product as time elapses (first setting cancellation processing). More specifically, the setting cancellation processing unit F5 sets the time until the setting is canceled in the first setting cancellation processing based on the product purchase history of the user. Here, the time until the setting of the excluded product is canceled can be referred to as a period set as an excluded product (a period excluded from the recommended product), and is hereinafter referred to as an “excluded period”. In other words, the first setting cancellation process can be said to set such an “exclusion period” based on the user's product purchase history. The “exclusion period” information is information representing a period starting from either the purchase date of the product or the date on which the purchase product is excluded. As the first setting cancellation process, the setting cancellation processing unit F5 first determines that the user has purchased a purchased product or a similar product in the past based on the product purchase history for the user in response to the user purchasing the product. It is determined whether or not the purchase is made within a period (for example, within 3 months). This corresponds to estimating whether or not the purchased product corresponds to a product that tends to be purchased regularly, such as toilet paper or natural water. If the user has not purchased the purchased product or a similar product within the past predetermined period, the setting cancellation processing unit F5 sets a predetermined period (for example, 5 as an exclusion period for those purchased products and similar products set as excluded products) Month), and stores the exclusion period in association with the corresponding excluded product ID in the excluded product DB 3f (that is, the purchased product associated with the user ID of the user who purchased the product and the product ID of the similar product). (See FIG. 7). Subsequently, in addition to the first setting cancellation process described above, the setting cancellation processing unit F5 performs the following second setting cancellation process. That is, it is a process of canceling the setting of the excluded product for the similar product in response to the user viewing either the purchased product set as the excluded product or its similar product.))
 [0030] (Various filtering criteria are used in different embodiments. In some embodiments, the behavior categories are sorted by date, and the category comprising the earliest behaviors can be filtered out first because this category may already be “out of date” as to its influence on user preference. For example, if a user did several searches earlier in the first few days of the 30 day period but did not perform any searches after that, he may no longer be interested in finding whatever he was looking for, and thus the search category is filtered out.)
Examiner Note: The Examiner notes that the recited “updating the recommendation list under the condition that the time interval exceeds a preset interval threshold [emphasis added]” step does not move to distinguish the claimed invention from the cited art.  Specifically, this “under the condition that” limitation represents a conditional limitation not necessarily performed.  Accordingly, once the positively recited limitations are satisfied, the claim as a whole is satisfied — regardless of whether or not other limitations are conditionally invocable under certain other hypothetical scenarios. [See: In re Johnston, 77 USPQ2d 1788 (CA FC 2006); Intel Corp. v. Int'l Trade Comm'n, 20 USPQ2d 1161 (Fed. Cir. 1991); MPEP §2106 II C].

As per claim 4, Kojima teaches wherein the extracting the commodity material comprises: adding 1 to the number of times of historical accesses to obtain a list index; (Kojima: FIG. 10 is a flowchart of recommended candidate product selection processing. The process illustrated in FIG. 10 is executed as a batch process, for example. In FIG. 10, the product presentation control server 3b resets the processing target user identifier n to 0 in step S101. In subsequent step S102, the product presentation control server 3b selects recommended candidate products for the nth user based on the history information. As described above, in this example, as the recommended candidate product for the user, product selection based on, for example, the number of times of browsing and the newness of the browsing date is performed based on information on the product browsing history of the user. In subsequent step S104, the product presentation control server 3b determines whether or not the processing target user identifier n has reached the upper limit value N. If the upper limit value N has not been reached, the product presentation control server 3b increments the value of the processing target user identifier n in step S105. (N ← n + 1) and return to the previous step S102. Thereby, selection of the recommended candidate product for each user is realized.); (The recommended candidate product selection processing unit F1 selects, for each user, a product recommended for the user from among products registered in the EC site. In the case of this example, the recommended candidate product selection processing unit F1 selects a product recommended for the user based on the action history information in the user DB 33d described above. Specifically, the browsing history information of the product page by the user Product selection based on For example, product selection is performed based on the number of times of browsing and the newness of the browsing date. At this time, when selecting a product, the above-described preference information can be taken into account (for example, a product of a genre that is estimated to have a stronger user's interest is preferentially selected)); (This can occur when the recommended candidate product is selected based on the product browsing history of the user as described above (the page of the purchased product or its counter product (similar product) when comparing the product when determining the purchased product) ) Because the number of times you browse is increasing))
extracting the commodity material corresponding to the list index from the recommendation list. (Kojima: FIG. 10 is a flowchart of recommended candidate product selection processing. The process illustrated in FIG. 10 is executed as a batch process, for example. In FIG. 10, the product presentation control server 3b resets the processing target user identifier n to 0 in step S101. In subsequent step S102, the product presentation control server 3b selects recommended candidate products for the nth user based on the history information. As described above, in this example, as the recommended candidate product for the user, product selection based on, for example, the number of times of browsing and the newness of the browsing date is performed based on information on the product browsing history of the user. In subsequent step S104, the product presentation control server 3b determines whether or not the processing target user identifier n has reached the upper limit value N. If the upper limit value N has not been reached, the product presentation control server 3b increments the value of the processing target user identifier n in step S105. (N ← n + 1) and return to the previous step S102. Thereby, selection of the recommended candidate product for each user is realized.); (The recommended candidate product selection processing unit F1 selects, for each user, a product recommended for the user from among products registered in the EC site. In the case of this example, the recommended candidate product selection processing unit F1 selects a product recommended for the user based on the action history information in the user DB 33d described above. Specifically, the browsing history information of the product page by the user Product selection based on For example, product selection is performed based on the number of times of browsing and the newness of the browsing date. At this time, when selecting a product, the above-described preference information can be taken into account (for example, a product of a genre that is estimated to have a stronger user's interest is preferentially selected)); (This can occur when the recommended candidate product is selected based on the product browsing history of the user as described above (the page of the purchased product or its counter product (similar product) when comparing the product when determining the purchased product) ) Because the number of times you browse is increasing))
As per claim 5, Kojima teaches wherein 
the recommendation list comprises multiple recommendation sub-lists, the page window comprises multiple page sub-windows, the recommendation sub-lists correspond to the page sub-windows one to one; (Kojima: (As described above, in this example, as the recommended candidate product for the user, product selection based on, for example, the number of times of browsing and the newness of the browsing date is performed based on information on the product browsing history of the user. As described above, the number of recommended candidate products for each user is at least the number of recommended product presentation frames in the presentation area Ar in this example.); Fig. 2 (FIG. 2 shows an example of a web page wp on an EC site. The web page wp is, for example, a top page on an EC site. On the web page wp, various advertisement images related to products handled on a search bar for searching for products and EC sites are presented. Although detailed illustration is omitted, a plurality of product genre information is presented on the web page wp, and the user jumps to the product search result page of the corresponding genre by specifying and operating the desired genre information. be able to. The web page wp of this example is provided with a recommended product presentation area (hereinafter referred to as “presentation area Ar”) as indicated by “Ar” in the drawing. In the presentation area Ar, information on a product recommended for a user who accesses the web page wp (a user who browses the web page wp) is presented. In the figure, only product images are presented as recommended product information, but actually product name information, product price information, and the like are also presented.))
wherein the extracting the commodity material comprises: 
extracting commodity materials from the recommendation sub-lists associated with the user identification. (Kojima: (FIG. 10 is a flowchart of recommended candidate product selection processing. The process illustrated in FIG. 10 is executed as a batch process, for example. In FIG. 10, the product presentation control server 3b resets the processing target user identifier n to 0 in step S101. In subsequent step S102, the product presentation control server 3b selects recommended candidate products for the nth user based on the history information. As described above, in this example, as the recommended candidate product for the user, product selection based on, for example, the number of times of browsing and the newness of the browsing date is performed based on information on the product browsing history of the user. As described above, the number of recommended candidate products for each user is at least the number of recommended product presentation frames in the presentation area Ar in this example. In step S103, the product presentation control server 3b performs a process of updating the recommended candidate product DB 3e. That is, the product ID of the product selected in step S102 is stored in the recommended candidate product DB 3e in association with the user ID of the nth user. In subsequent step S104, the product presentation control server 3b determines whether or not the processing target user identifier n has reached the upper limit value N. If the upper limit value N has not been reached, the product presentation control server 3b increments the value of the processing target user identifier n in step S105. (N ← n + 1) and return to the previous step S102. Thereby, selection of the recommended candidate product for each user is realized.); Fig. 2 (FIG. 2 shows an example of a web page wp on an EC site. The web page wp is, for example, a top page on an EC site. On the web page wp, various advertisement images related to products handled on a search bar for searching for products and EC sites are presented. Although detailed illustration is omitted, a plurality of product genre information is presented on the web page wp, and the user jumps to the product search result page of the corresponding genre by specifying and operating the desired genre information. be able to. The web page wp of this example is provided with a recommended product presentation area (hereinafter referred to as “presentation area Ar”) as indicated by “Ar” in the drawing. In the presentation area Ar, information on a product recommended for a user who accesses the web page wp (a user who browses the web page wp) is presented. In the figure, only product images are presented as recommended product information, but actually product name information, product price information, and the like are also presented.))


As per claim 6, Kojima teaches further comprising, after extracting the commodity materials: 
judging whether any two materials are similar according to the similarity between the two similar materials, wherein the two materials are similar under the condition that the similarity between the two materials is greater than a preset similarity threshold; (Kojima: (An information processing apparatus according to the present invention includes a purchased product specifying unit that specifies a user's purchased product, an excluded product setting unit that sets the purchased product and a similar product of the purchased product as excluded products, A presentation control unit that performs control so that a product excluding the excluded product is presented when the recommended product is presented. Thereby, it is possible to prevent the purchased product or the similar product from being recommended to the user.); (The excluded product setting processing unit F3 sets the purchased product and similar products of the purchased product as excluded products. Similar products are products that can be replaced with purchased products. As an example of the relationship between the purchased product and the similar product, for example, if the purchased product is “golf shoes” with the model number xxx made by manufacturer A, the similar products are golf shoes with other model numbers manufactured by manufacturer A, and other manufacturers. The various golf shoes made from this correspond.); (For this reason, in this example, as described above, purchased products and similar products of the purchased products are set as excluded products. The excluded product setting processing unit F3 performs setting of excluded products based on such purchased products for each user every time a product is purchased. The information on the excluded product set in this way is stored in the excluded product DB 3f shown in FIG.))
replacing one material of two similar materials with a next commodity material in the recommendation sub-list corresponding to the one material under Second Preliminary Amendmentcondition that the two materials are similar, to ensure that the extracted commodity materials are not similar. (Kojima: (An information processing apparatus according to the present invention includes a purchased product specifying unit that specifies a user's purchased product, an excluded product setting unit that sets the purchased product and a similar product of the purchased product as excluded products, A presentation control unit that performs control so that a product excluding the excluded product is presented when the recommended product is presented. Thereby, it is possible to prevent the purchased product or the similar product from being recommended to the user.); (The excluded product setting processing unit F3 sets the purchased product and similar products of the purchased product as excluded products. Similar products are products that can be replaced with purchased products. As an example of the relationship between the purchased product and the similar product, for example, if the purchased product is “golf shoes” with the model number xxx made by manufacturer A, the similar products are golf shoes with other model numbers manufactured by manufacturer A, and other manufacturers. The various golf shoes made from this correspond.); (For this reason, in this example, as described above, purchased products and similar products of the purchased products are set as excluded products. The excluded product setting processing unit F3 performs setting of excluded products based on such purchased products for each user every time a product is purchased. The information on the excluded product set in this way is stored in the excluded product DB 3f shown in FIG.))
Examiner Note: The Examiner notes that the recited “replacing one material of two similar materials with a next commodity material in the recommendation sub-list corresponding to the one material under the condition that the two materials are similar, to ensure that the extracted commodity materials are not similar [emphasis added]” step does not move to distinguish the claimed invention from the cited art.  Specifically, this “under the condition that” limitation represents a conditional limitation not necessarily performed.  Accordingly, once the positively recited limitations are satisfied, the claim as a whole is satisfied — regardless of whether or not other limitations are conditionally invocable under certain other hypothetical scenarios. [See: In re Johnston, 77 USPQ2d 1788 (CA FC 2006); Intel Corp. v. Int'l Trade Comm'n, 20 USPQ2d 1161 (Fed. Cir. 1991); MPEP §2106 II C].

As per claim 7, Kojima teaches further comprising: 
updating the number of times of historical accesses, and delivering the updated number of times of historical accesses to the client. (Kojima: FIG. 10 is a flowchart of recommended candidate product selection processing. The process illustrated in FIG. 10 is executed as a batch process, for example. In FIG. 10, the product presentation control server 3b resets the processing target user identifier n to 0 in step S101. In subsequent step S102, the product presentation control server 3b selects recommended candidate products for the nth user based on the history information. As described above, in this example, as the recommended candidate product for the user, product selection based on, for example, the number of times of browsing and the newness of the browsing date is performed based on information on the product browsing history of the user. In subsequent step S104, the product presentation control server 3b determines whether or not the processing target user identifier n has reached the upper limit value N. If the upper limit value N has not been reached, the product presentation control server 3b increments the value of the processing target user identifier n in step S105. (N ← n + 1) and return to the previous step S102. Thereby, selection of the recommended candidate product for each user is realized.); (The recommended candidate product selection processing unit F1 selects, for each user, a product recommended for the user from among products registered in the EC site. In the case of this example, the recommended candidate product selection processing unit F1 selects a product recommended for the user based on the action history information in the user DB 33d described above. Specifically, the browsing history information of the product page by the user Product selection based on For example, product selection is performed based on the number of times of browsing and the newness of the browsing date. At this time, when selecting a product, the above-described preference information can be taken into account (for example, a product of a genre that is estimated to have a stronger user's interest is preferentially selected)); (This can occur when the recommended candidate product is selected based on the product browsing history of the user as described above (the page of the purchased product or its counter product (similar product) when comparing the product when determining the purchased product) ) Because the number of times you browse is increasing))

As per claim 8, Kojima teaches further comprising, after updating the number of times of historical accesses: 
judging whether the updated number of times of historical accesses is less than a preset times threshold; (Kojima: FIG. 10 is a flowchart of recommended candidate product selection processing. The process illustrated in FIG. 10 is executed as a batch process, for example. In FIG. 10, the product presentation control server 3b resets the processing target user identifier n to 0 in step S101. In subsequent step S102, the product presentation control server 3b selects recommended candidate products for the nth user based on the history information. As described above, in this example, as the recommended candidate product for the user, product selection based on, for example, the number of times of browsing and the newness of the browsing date is performed based on information on the product browsing history of the user. In subsequent step S104, the product presentation control server 3b determines whether or not the processing target user identifier n has reached the upper limit value N. If the upper limit value N has not been reached, the product presentation control server 3b increments the value of the processing target user identifier n in step S105. (N ← n + 1) and return to the previous step S102. Thereby, selection of the recommended candidate product for each user is realized. If the product presentation control server 3b determines that the upper limit value N has been reached in step S104, the product presentation control server 3b ends the processing shown in FIG.))
clearing the number of times of historical accesses under the condition that the updated number of times of historical accesses is not less than a preset times threshold, and delivering the cleared number of times of historical accesses to the client. (Kojima: FIG. 10 is a flowchart of recommended candidate product selection processing. The process illustrated in FIG. 10 is executed as a batch process, for example. In FIG. 10, the product presentation control server 3b resets the processing target user identifier n to 0 in step S101. In subsequent step S102, the product presentation control server 3b selects recommended candidate products for the nth user based on the history information. As described above, in this example, as the recommended candidate product for the user, product selection based on, for example, the number of times of browsing and the newness of the browsing date is performed based on information on the product browsing history of the user. In subsequent step S104, the product presentation control server 3b determines whether or not the processing target user identifier n has reached the upper limit value N. If the upper limit value N has not been reached, the product presentation control server 3b increments the value of the processing target user identifier n in step S105. (N ← n + 1) and return to the previous step S102. Thereby, selection of the recommended candidate product for each user is realized. If the product presentation control server 3b determines that the upper limit value N has been reached in step S104, the product presentation control server 3b ends the processing shown in FIG.))
Examiner Note: The Examiner notes that the recited “clearing the number of times of historical accesses under the condition that the updated number of times of historical accesses is not less than a preset times threshold, and delivering the cleared number of times of historical accesses to the client [emphasis added]” step does not move to distinguish the claimed invention from the cited art.  Specifically, this “under the condition that” limitation represents a conditional limitation not necessarily performed.  Accordingly, once the positively recited limitations are satisfied, the claim as a whole is satisfied — regardless of whether or not other limitations are conditionally invocable under certain other hypothetical scenarios. [See: In re Johnston, 77 USPQ2d 1788 (CA FC 2006); Intel Corp. v. Int'l Trade Comm'n, 20 USPQ2d 1161 (Fed. Cir. 1991); MPEP §2106 II C].

As per claim 17, this claim is substantially similar to claim 1 and is therefore rejected in the same manner as this claim, as set forth above.  

As per claim 18, Kojima teaches [a] control system for displaying material, comprising: 
a control device for displaying material according to claim 17; (Kojima: Fig. 10; (As described above, the number of recommended candidate products for each user is at least the number of recommended product presentation frames in the presentation area Ar in this example.); Fig. 2; (The web page wp of this example is provided with a recommended product presentation area (hereinafter referred to as “presentation area Ar”) as indicated by “Ar” in the drawing. In the presentation area Ar, information on a product recommended for a user who accesses the web page wp (a user who browses the web page wp) is presented. In the figure, only product images are presented as recommended product information, but actually product name information, product price information, and the like are also presented.))
a client configured to send an access request to the control device, wherein the access request comprises a user identification, and configured to receive commodity material delivered by the control device, to display the commodity material in a page window. (Kojima: (Here, the user can register as a member in the shopping site management system 3 when using the EC site. At the time of member registration, the user registers necessary information such as a user ID (user identification information), a password, a name, an e-mail address, merchandise destination information (address information), and a credit card number. The user logs in to the EC site with the registered user ID and password, thereby saving the trouble of inputting necessary information again when purchasing a product on the EC site.); (FIG. 10 is a flowchart of recommended candidate product selection processing. The process illustrated in FIG. 10 is executed as a batch process, for example. In FIG. 10, the product presentation control server 3b resets the processing target user identifier n to 0 in step S101. In subsequent step S102, the product presentation control server 3b selects recommended candidate products for the nth user based on the history information.))

As per claim 19, Kojima teaches wherein the client is also configured to receive information of the number of times of historical accesses delivered by the control device as the current number of times of historical accesses. (Kojima: (Here, the user can register as a member in the shopping site management system 3 when using the EC site. At the time of member registration, the user registers necessary information such as a user ID (user identification information), a password, a name, an e-mail address, merchandise destination information (address information), and a credit card number. The user logs in to the EC site with the registered user ID and password, thereby saving the trouble of inputting necessary information again when purchasing a product on the EC site.); (FIG. 10 is a flowchart of recommended candidate product selection processing. The process illustrated in FIG. 10 is executed as a batch process, for example. In FIG. 10, the product presentation control server 3b resets the processing target user identifier n to 0 in step S101. In subsequent step S102, the product presentation control server 3b selects recommended candidate products for the nth user based on the history information.))

As per claims 20-27, these claims are substantially similar to claims 1-8, respectively, and are therefore rejected in the same manner as these claims, as set forth above.  




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Linden (US PGP 20020019763) – using product viewing histories of users to identify related products
Jain (US PGP 10102559) -- diversification process can be used to generate diverse groupings of two or more items, for instance generating a list of items for recommendation to a user wherein all items displayed within a presentation area are diverse from one another

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER V LEE whose telephone number is (571)272-4778. The examiner can normally be reached Monday - Friday 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY A. SMITH can be reached on (571)272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.












Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNIFER V LEE/Examiner, Art Unit 3625   

/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625